Case 5:20-cv-00019-JPB-JPM
                )
                           Document 37-5 Filed 08/28/20 Page 1 of 1 PageID #: 306


                                 USP HAZELTON, WEST VIRGINIA
                            SIS INTAKE SCREENING INTERVIEW FORM




                                                                                              organiZation~
                                                                              have/werey~~em!~Ll_____~___
 Which roup,gang,Or
     conflicts with other
                                                                               Tattoos?
 Nick~es?~
                                                                                  Reason for Transfer
 Previous ltUtiOnSj4T~~
 Any reason/issue that would preclude you from being housed in General Population?
                                                                       + ~ jr-i     ~               T
                                          I                   I



                                              Vi p ~              V~ ~
                                                                          /
                                          i’-ii~I   (_,~t<(       l-    ~




    ******




                                    BOP FOIA 2017-05081 30 of 3Q
